Citation Nr: 1712880	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  16-36 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable initial rating for bilateral hearing loss, to include on an extraschedular basis. 


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 


INTRODUCTION

The Veteran served honorably in the U.S. Marine Corps from December 1955 to September 1958. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900 (c) ("advanced age" is defined as 75 or more years of age). 


FINDINGS OF FACT

1. The Veteran's bilateral hearing loss disability has been manifested by no worse than Level II hearing in the right ear and Level II hearing in the left ear. 

2.  At no point has the Veteran's bilateral hearing loss disability been shown to be so exceptional or unusual as to render inadequate the regular schedular standards for rating the disability. 

CONCLUSIONS OF LAW

1. The criteria for a compensable evaluation for service-connected bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.85, Diagnostic Code 6100 (2016).

 2. The criteria for a compensable evaluation for service-connected bilateral hearing loss on an extraschedular basis have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

With regard to VA's duty to assist the Veteran, the claims file contains all pertinent service treatment records (STRs), post-service treatment records, and lay statements in support of the claim available.  The Veteran was also afforded a VA examination in connection with his claim.  

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  Thus, the Veteran has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). VA's duties to notify and assist him with the claim have been satisfied.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.
II. Analysis

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4. The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified. Hart, 21 Vet. App. 505 (2007).

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). The Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for the level of hearing impairment in each ear, based on testing by a state-licensed audiologist to determine the claimant's percent of speech discrimination (based on the Maryland CNC test) and puretone threshold averages. See 38 C.F.R. § 4.85. Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear. Id.

The Veteran most recently received a VA audiological evaluation in April 2015.  At that evaluation, audiometry revealed that the puretone thresholds (in decibels) were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
40
75
80
LEFT
25
30
50
80
85

The average puretone thresholds were 56 decibels in the right ear and 61 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 92 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss.  Regarding the functional impact of his hearing loss, the Veteran reported that he cannot hear high pitched noises and that his VA issued hearing aids do not help with his hearing loss.  

Applying the rating criteria to the results of the Veteran's April 2015 VA evaluation, the Veteran has Level II hearing in the right ear and Level II hearing in the left ear. 38 C.F.R. § 4.85, Table VI.  Under Table VII, these hearing levels warrant assignment of a non-compensable rating. 

The Board notes that other hearing evaluations submitted in support of the claim do not show combined hearing threshold averages and speech discrimination any worse than those shown in the April 2015 VA evaluation.  The Veteran submitted a VA audiological examination from August 2014.  At that evaluation, audiometry revealed puretone thresholds (in decibels) were:






HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
75
75
LEFT
20
25
50
80
85

The average puretone thresholds were 51 decibels in the right ear and 60 decibels in the left ear.  Maryland CNC speech recognition testing was not used during this evaluation.  The Board observes that if the speech recognition score of 84 percent from the April 2015 evaluation were substituted into the August 2014 audiology report, application of Table VI of the rating criteria still results in Level II hearing in the right ear (i.e. a 51 percent puretone threshold average and an 84 percent speech recognition score).  Likewise, if the speech recognition score of 92 percent from the April 2015 evaluation were substituted into the August 2014 audiology report, application of the rating criteria also still results in Level II hearing in the left ear (i.e. a 60 percent puretone threshold average and a 92 percent speech recognition score).  Then, if the Level II right ear and Level II left ear findings are combined, a noncompensable rating must still be assigned under Table VII (i.e. Level II hearing in the better ear and Level II hearing in the poorer ear or vice versa results in the assignment of a noncompensable rating under Table VII).  38 C.F.R. § 4.85.   

The Veteran also submitted audiological testing from October 2014.  The audiologist found that the Veteran's right ear had hearing sensitivity within the normal limits through 1000 Hz, sloping to a mild to severe sensorineural hearing loss from 2000 Hz through 8000 Hz.  In the Veteran's left ear, the audiologist found that the Veteran had hearing sensitivity within normal limits through 1000 Hz, sloping to a moderate to profound sensorineural hearing loss from 2000 Hz through 8000 Hz.  The audiologist noted that word recognition testing yielded an excellent score bilaterally; however, it was unclear what word recognition test was used and no actual scores were provided.  See October 2014 Audiology Examination.  The information from this examination is consistent with that obtained in both the April 2015 and August 2014 examinations.  

The Board has considered the Veteran's contentions with regard to his claim for a higher initial rating.  Although the Board does not doubt the sincerity of the Veteran's belief that his disabilities are more severely disabling than reflected in the current rating, as a lay person without the appropriate medical training or expertise, he simply is not competent to provide a probative opinion on a medical matter, such as the severity of his current disability as evaluated in the context of the rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  The statements from the Veteran clearly articulate the symptoms and troubles he experiences; however, even with consideration of these problems, the Board finds that a higher initial rating, is not warranted under the pertinent criteria for the disability on appeal. 

In sum, because the Veteran's hearing is not shown to be worse than Level II in the right ear and Level II in the left ear, the Board has no basis for granting a compensable rating for his bilateral hearing loss under the applicable rating criteria. 

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 38 C.F.R. § 3.321 (b)(1). Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment. 38 U.S.C.A. § 1155. The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate. Id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required. Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected hearing loss disability. The Veteran has reported that he has difficulty hearing high pitched sounds, understanding conversations, and has ringing in his ears (the Veteran is already separately service-connected for tinnitus and that issue is not before the Board).  Notably, these signs and symptoms, and their resulting impairment, are the cardinal symptoms and effects of hearing loss contemplated by the rating schedule.  See Doucette v. Shulkin, 2017 WL 877340, at *5 (Vet. App. March 6, 2017) ("[T]he Court holds that the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech."); 38 C.F.R. §§ 4.85, DC 6100.  

The Board recognizes that the functional effects associated with hearing loss present difficulty in his daily life.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The rating schedule, however, measures and contemplates these aspects of the Veteran's hearing loss disability. Thus, referral for extraschedular consideration cannot be made, as the rating schedule was purposely designed to compensate for such effects of the Veteran's hearing impairment in all spheres of his daily life, including at work and at home. See 38 C.F.R. §§ 4.1, 4.10, 4.15, 4.85 (noting speech discrimination test). 

Moreover, the rating schedule for evaluating a hearing impairment specifically includes a special section for evaluating "[e]xceptional patterns of hearing impairment." See 38 C.F.R. § 4.86. This section was added "because the speech discrimination test may not reflect the severity of communicative functioning these Veterans experience." 64 Fed. Reg. 25200, 25203 (1999). "This provision was meant to compensate for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise." Id.  This was done because "VHA found that when this pattern of impairment is present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment." Id.; see also 59 Fed. Reg. 17295  ("While results of speech discrimination tests with this type of hearing loss in a controlled setting are often near normal, they do not reflect the true extent of difficulty understanding speech in the everyday work environment, even with the use of hearing aids.").

Because the rating schedule was specifically designed to encompass hearing impairments that involve both expected and exceptional hearing impairments, the Board must conclude that the rating schedule for evaluating this Veteran's hearing impairment was specifically designed to compensate for the types of functional effects he is describing.  See 38 C.F.R. §§ 4.85, 4.86.

The Board is very sympathetic to the Veteran. However, to the extent that VA's current rating schedule requires a significant degree of hearing loss (as measured by audiometric testing, to include speech recognition) before a Veteran can receive increased compensation, neither the Board nor the Court of Appeals for Veterans Claims itself has the power to change those requirements.  See Wingard v. McDonald, 779 F.3d 1354, 1356 (Fed. Cir. 2015) ("Congress precluded the Veterans Court from 're-view[ing] the schedule of ratings for disabilities adopted under section 1155 ... or any action of the Secretary in adopting or revising that schedule.' 38 U.S.C. § 7252 (b).  That provision squarely precludes the Veterans Court from determining whether the schedule . . . substantively violates statutory constraints.")

As the Veteran's difficulty hearing is contemplated by the schedular criteria, the first prong of the Thun test is not satisfied. Therefore, referral for extraschedular consideration is not warranted. 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested or raised, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  

The Board is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds that a compensable disability rating for bilateral hearing loss is not warranted. 38 C.F.R. §§ 3.321, 4.85, Diagnostic Code 6100. This is so for the entirety of the appeal period.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the Veteran's claims for a higher rating than that now assigned, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A compensable rating for bilateral hearing loss is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


